DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 3/2/2022 have been entered.  In the amendment, claims 1 and 8 have been amended. 

Allowable Subject Matter
Claims 1-10 and 25-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system comprising: a laser transceiver subassembly comprising: a laser generator which generates a set of outgoing laser pulses; a detector which detects a set of laser reflections of at least one outgoing laser pulse of the set of outgoing laser pulses and thereby generates reflection data, wherein at least some laser reflections in the set of laser reflections have undergone deflection by a remote mirror; and a processing subassembly coupled to a mirror positioner, the mirror positioner being mechanically coupled to the remote mirror; the processing subassembly being configured to; generate one or more position signals based at least in part on processing at least some of the reflection data, the one or more position 
Independent claim 8 recites a method comprising: generating with a laser transceiver subassembly a set of laser pulses in a plurality of directions in a field of view; detecting with a detector in the laser transceiver subassembly a set of laser reflections corresponding to at least one of the set of outgoing laser pulses and thereby generating reflection data, wherein at least some of the laser reflections in the set of laser reflections have undergone deflection by a remote mirror; generating one or more position signals, based at least in part on processing at least some of the reflection data including reflection data from at least one laser reflection that has been deflected by the remote mirror; and transmitting the one or more position signals to a mirror positioner and thereby causing the mirror positioner to change a position of the remote mirror. 
Independent claim 25 recites a system comprising: a light detection and ranging subassembly comprising: a light generator which generates a set of outgoing light pulses; a detector which detects a set of light reflections of at least one outgoing light pulse of the set of outgoing light pulses and thereby generates reflection data, wherein at least some light reflections in the set of light reflections have undergone deflection by a remote mirror; and a processing subassembly coupled to a mirror positioner, the mirror positioner being mechanically coupled to the remote mirror; the processing subassembly being configured to; process at least some of the reflection data to thereby generate a position signal, and instruct the mirror positioner, using the position signal, to change a position of the remote mirror. 
Independent claim 34 recites a method comprising: transmitting with a light generator in a light detection and ranging subassembly a set of light pulses in a field of view; detecting with a detector in the light detection and ranging subassembly a set of light reflections corresponding to at least one of the set of light pulses and thereby  generating reflection data, wherein at least some of the light reflections in the set of light reflections have undergone deflection by a remote mirror; generating one or more position signals, based at least in part on processing at least some of the reflection data including reflection data from at least one light reflection that has been deflected by the remote mirror; and transmitting the one or more position signals to a mirror positioner and thereby causing the mirror positioner to change a position of the remote mirror to a modified position. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “a processing subassembly coupled to a mirror positioner, the mirror positioner being mechanically coupled to the remote mirror; the processing subassembly being configured to; generate one or more position signals based at least in part on processing at least some of the reflection data, the one or more position signals being operable to cause the mirror positioner to change a position of the remote mirror; and transmit the one or more position signals to the mirror positioner” 
as recited in combination in independent claim 8, in particular “generating one or more position signals, based at least in part on processing at least some of the reflection data including reflection data from at least one laser reflection that has been deflected by the remote mirror; and transmitting the one or more position signals to a mirror positioner and thereby causing the mirror positioner to change a position of the remote mirror” 
as recited in combination in independent claim 25, in particular “a processing subassembly coupled to a mirror positioner, the mirror positioner being mechanically coupled to the remote mirror; the processing subassembly being configured to; process at least some of the reflection data to thereby generate a position signal, and instruct the mirror positioner, using the position signal, to change a position of the remote mirror” 
and 
as recited in combination in independent claim 34 in particular “generating one or more position signals, based at least in part on processing at least some of the reflection data including reflection data from at least one light reflection that has been deflected by the remote mirror; and transmitting the one or more position signals to a mirror positioner and thereby causing the mirror positioner to change a position of the remote mirror to a modified position” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Makotinsky (US 7,086,163), teaches a method and remote-controlled reflector device for layout reference and axis lines, provided for use preferably in high building construction industry. The reflector device includes a mirror capable of rotating about its horizontal and vertical axes as controlled by an instrument man standing with a remote controller and a theodolite at a first location, such as on the ground or a lower floor of the building. The reflector device is positioned over the edge of a floor of a building under construction such as to be in direct view from both the first location and the second location where the new axis line marking are to be placed (Abstract; claims 1, 2).
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “a processing subassembly coupled to a mirror positioner, the mirror positioner being mechanically coupled to the remote mirror; the processing subassembly being configured to; generate one or more position signals based at least in part on processing at least some of the reflection data, the one or more position signals being operable to cause the mirror positioner to change a position of the remote mirror; and transmit the one or more position signals to the mirror positioner” 
as recited in combination in independent claim 8, in particular “generating one or more position signals, based at least in part on processing at least some of the reflection data including reflection data from at least one laser reflection that has been deflected by the remote mirror; and transmitting the one or more position signals to a mirror positioner and thereby causing the mirror positioner to change a position of the remote mirror” 
as recited in combination in independent claim 25, in particular “a processing subassembly coupled to a mirror positioner, the mirror positioner being mechanically coupled to the remote mirror; the processing subassembly being configured to; process at least some of the reflection data to thereby generate a position signal, and instruct the mirror positioner, using the position signal, to change a position of the remote mirror” 
and 
as recited in combination in independent claim 34 in particular “generating one or more position signals, based at least in part on processing at least some of the reflection data including reflection data from at least one light reflection that has been deflected by the remote mirror; and transmitting the one or more position signals to a mirror positioner and thereby causing the mirror positioner to change a position of the remote mirror to a modified position”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645